Geoghegan, J.
This case was submitted to the court, a jury being waived. It is an action for $36.63 alleged to have been deducted by the defendants from certain moneys received by them on behalf of the plaintiff.
The defendants claim that they are entitled to retain this money as compensation for services rendered as attorneys for the plaintiff and expenses incurred in her -behalf. It is admitted that there was no direct contract of employment, but the defendants claim that they were entitled to retain the sum sued for upon the familiar principle of law that it is not essential to the right of recovery by an attorney against his client for professional services that there should be shown an express request, but if the services are rendered under such circumstances as .will reasonably imply that they were performed with the .assent and upon the request of such party, a recovery therefor may be had.
This is undoubtedly a correct principle of law, but the circumstances of this case and the evidence adduced at the trial are not sufficient to bring the defendants within the purview of that principle. The services in this case were rendered by the defendants for persons by whom they had direct employment, who were jointly interested with the plaintiff in obtaining their respective shares of an estate in Texas. Plaintiff had her own attorneys and was in constant communication with them, although at times she received from the defendants ’ client information as to how the matter was progressing.
For some «undisclosed reason the fund when sent to Cincinnati was sent to the defendants and by them distributed. I do not think that under the circumstances the defendants are entitled to compensation for their services. And inasmuch as the plaintiff went to the expense of sending her own attorney to Texas to make investigation with reference to the estate there, there is no reason why she should be charged with part of the expenses incurred by defendants on behalf of their clients in the same regard.
Therefore, the judgment of the court is that the plaintiff recover from the defendants the sum of $36.63 with interest from July 1, 1914.